Per Curiam.
Action for personal injuries, in which plaintiff had a, verdict for $4,000. The verdict was set aside and a new trial granted on defendant’s motion, and plaintiff appealed. The order granting the new trial was based upon the ground that the verdict was not sustained by the evidence and that the damages awarded were excessive. It was a discretionary order, and a careful consideration of the record leads to the conclusion that the court’s discretion was not abused, within the rule guiding this court in such cases. Order affirmed.
Bunn, J., took no part.